Citation Nr: 0001580	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-15 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and fiancée


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1973.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The veteran failed to appear at a requested and scheduled 
hearing before a member of the Board at the RO.  Accordingly 
the veteran's claim will be considered on the evidence 
currently of record.

The veteran's claim is the subject of a remand section of 
this decision.


FINDING OF FACT

The veteran's claim for entitlement to service connection for 
post-traumatic stress disorder is plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for post-
traumatic stress disorder is well grounded 38 U.S.C.A. § 5107 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for post-traumatic stress disorder due to his 
active service.  Service records reveal that the veteran 
served in Vietnam.  The record contains a VA hospitalization 
report containing a diagnosis of post-traumatic stress 
disorder.  The report indicates that the veteran has post-
traumatic stress disorder due to the stress of his Vietnam 
experiences.  Also of record is an examination report from a 
private psychologist who also found that the veteran had 
post-traumatic stress disorder due to his Vietnam service.  
Since there is medical evidence that the veteran has post-
traumatic stress disorder due to his service in Vietnam, his 
claim for service connection for post-traumatic stress 
disorder is well grounded.


ORDER

The claim of entitlement to service connection for post-
traumatic stress disorder is well grounded.


REMAND

The veteran's DD Form 214 certifies that he served in Vietnam 
from August 13, 1971 to May 30, 1972, and that his 
occupational specialty was heavy truck driver.  In October 
1998, the veteran testified before a RO hearing officer that 
he had been a heavy truck driver when he was in Vietnam, and 
had had to transport large guns from Rock Pile to Contoom in 
September 1971.  The veteran testified that when he arrived 
at Rock Pile the installation was bombarded with rockets and 
mortars.  The veteran said that he was scared out of his wits 
and that he had hid in a foxhole.  The veteran reported that 
he saw people killed.  The veteran testified that a nearby 
base was shelled at the same time, and the next day he found 
out that his best friend, Norman Norbert, had been killed.  
The veteran further stated that he was at Contoom in December 
1971 when that base came under fire.

The record does not reflect that the RO has made a finding 
that the veteran engaged in combat activity with the enemy, 
and that a claimed stressor is related to that combat.  (See 
38 C.F.R. § 3.304(f) (1999)).  Moreover, no attempt has been 
made to obtain verification of the veteran's claimed Vietnam 
stressors.  The Board acknowledges that two letters sent to 
the veteran requesting that he provide more detailed 
information concerning his claimed stressors went unanswered.  
However, at the October 1998 hearing the veteran specified 
the month, year, and location of two episodes in which he 
claimed to have been exposed to mortar and rocket fire.  He 
also named a friend who was killed in September 1971.  Since 
the veteran's claim for service connection for post-traumatic 
stress disorder is well grounded there is a duty to assist 
the veteran and an attempt must be made, or a finding made 
relative to combat activity, to verify the veteran's claimed 
stressors prior to review of the veteran's claim.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:

1.  The RO should write to the 
veteran and ask whether he has any 
more evidence that he wishes to 
submit in support of his claim.  He 
should also be requested to provide 
more specific details of his claimed 
stressors.  

2.  The RO must make a specific 
finding as to whether or not the 
veteran engaged in combat activity 
with the enemy and whether or not a 
claimed stressor is related to such 
combat.  If the RO finds that the 
veteran did not have combat service 
or a claimed stressor related to 
such combat, the RO should attempt 
to verify the veteran's alleged 
stressors through the U.S. Army and 
Joint Services Environmental Support 
Group (USASCRUR).   
 
3.  The RO should take the 
appropriate steps to secure copies 
of all VA and non-VA outpatient and 
hospital treatment records, if any, 
which relate to treatment of the 
veteran's claimed post-traumatic 
stress disorder, and which are not 
already of record.  

4.  Then, the RO should undertake 
any other indicated development, to 
include ordering another VA 
examination if needed to determine 
whether the veteran has post-
traumatic stress disorder due to a 
verified stressor.

5.  Then, the RO should readjudicate 
the veteran's claim.  

6.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, or if a timely notice 
of disagreement is received with 
respect to any other matter, the RO 
should issue a Supplemental 
Statement of the Case for all issues 
in appellate status and inform the 
veteran of any issue with respect to 
which further action is required to 
perfect an appeal.  The veteran 
should then be provided an 
appropriate opportunity to respond.


Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals


 



